DETAILED ACTION
This Notice of Allowance is in response to Amendment filed July 14, 2021.
REASONS FOR ALLOWANCE
2.	Claims 1-12 are allowable over the references of record for at least the following reasons:
	Claims 1 and 12: the angle of the leading edge initially increases or remains constant and then decreases as the length increases so as to form a maximum.
	The closest prior art is the Nasir reference.  The Nasir reference fails to disclose all of the features of the independent claims.  Furthermore, modifying the Nasir reference to arrive at the language of the independent claims would render the Nasir reference inoperable for its intended purpose.  Although the Nasir reference discloses that the angles can vary, which supports the argument that the prior art could take the result effective variable of the angle could be optimized to include a value where it increases and decreases, the Nasir reference provides a specific teaching that the angle constantly decrease.  If the Nasir reference were modified so that the angle of the leading edge initially increases or remains constant, that would render the Nasir reference inoperable for that particular stated specific teaching.  Accordingly, there is allowable subject matter.  
Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES JOSEPH BRAUCH whose telephone number is (313)446-6511.  The examiner can normally be reached on Monday-Friday 9:00 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHARLES JOSEPH BRAUCH/
Examiner
Art Unit 3747



/JACOB M AMICK/Primary Examiner, Art Unit 3747